Citation Nr: 1704504	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  13-09 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for residuals of a traumatic brain injury (TBI).

2. Entitlement to service connection for headaches associated with a TBI.

3. Entitlement to service connection for a low back disorder.

4. Entitlement to service connection for a bilateral knee disorder.


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the Army from June 2005 to September 2005, and from August 2006 to November 2007.  He served in the Persian Gulf and received a combat action badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in September 2009, November 2009, and August 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In the September 2009 rating decision, the RO, inter alia, denied service connection for a low back disorder, and granted service connection for posttraumatic stress disorder (PTSD), assigning a 30 percent rating effective March 26, 2009.  In November 2009, the RO denied service connection for a bilateral knee disorder.  In March 2010, the Veteran filed a notice of disagreement (NOD) for all claims, and a statement of the case (SOC) was issued in February 2013.  In his April 2013 VA Form 9, the Veteran checked that he was only appealing the issues of "back pain" and "knee pain."  As such, the Veteran did not file a substantive appeal for the issue of a higher initial rating for PTSD, and the issue is not before the Board.  38 C.F.R. § 20.200 (2016) (an appeal consists of a timely filed NOD and, after an SOC has been furnished, a timely filed Substantive Appeal); 38 C.F.R. § 20.202 (2016) (allowing substantive appeal to specifically indicate issues being appealed).

In the August 2014 rating decision, the RO denied service connection for a TBI and headaches, and continued the Veteran's 30 percent rating for PTSD.  In August 2010, the Veteran filed an NOD for all claims.  In April 2015, an SOC was issued continuing the denial for service connection for a TBI and headaches.  That same month, a rating decision was issued granting an increased rating of 50 percent for PTSD.  In his June 2015 VA Form 9, the Veteran checked that he was only appealing the issues of "service connection for TBI/post-concussion syndrome" and "service connection for headaches."  As such, the Veteran did not file a substantive appeal for the issue of an increased rating in excess of 50 percent for PTSD, and the issue is not before the Board.  Id.

Further, in November 2016, the Veteran was informed that his November 2013 VA Form 21-22 in favor of the American Legion was deficient because it had not been signed by an accredited representative.  The letter explained that if the Veteran did not appoint another representative within 30 days of the date of the letter, VA would assume he wished to represent himself.  As the Veteran has not responded, the Board assumes that he wishes to represent himself and therefore considers him unrepresented on this appeal.

The issues of service connection for a low back disorder and a bilateral knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was exposed to at least three improvised explosive devices (IEDs) during his active service, and has been diagnosed with a post-concussive TBI.

2.  The Veteran's headaches are caused by his TBI. 


CONCLUSIONS OF LAW

1.  The Veteran's TBI was incurred in or is otherwise related to his active service.  38 U.S.C. § 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The Veteran's headaches are the result of his TBI.  38 U.S.C. § 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Given the favorable actions taken below concerning the claim for a TBI and residuals, the Board will not discuss further whether those duties have been accomplished.

Service connection may be granted for disabilities resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) evidence of current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  VA has amended 38 C.F.R. § 3.310 to reflect that it will not concede aggravation unless certain additional conditions are met.  38 C.F.R. § 3.310(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran contends that he has a TBI and associated residuals, to include headaches, that are a result of his military service.

Military personnel records reflect that the Veteran was involved in an IED attack.  In his July 2008 Post-Deployment Health Assessment, the Veteran reported that he had trouble concentrating, that he was easily distracted, and that he forgot or had trouble remembering things.  He stated that he had been involved in an IED attack and that he felt dazed, confused, and/or saw stars immediately afterwards.  He was assessed with potential TBI with persistent symptoms based on responses.  In June 2009, the Veteran stated that the in-service IED blasts caused him to have headaches.  The Veteran's receipt of the combat action badge reflects that he engaged in combat with the enemy.  VA Adjudication Procedures Manual, IV.ii.1.D.1.e (updated September 11, 2015).  The fact that the Veteran engaged in combat is significant because it allows a combat veteran to use "satisfactory lay or other evidence" to establish that he was injured or incurred a disability while on active duty, even in cases where "there is no official record" that such injury or disability occurred.  Reeves v. Shinseki, 682 F.3d 988, 998 (Fed. Cir. 2012) (quoting 38 U.S.C.A. § 1154(b)).  

February 2010 VA treatment records indicate a positive screen for a TBI.  The Veteran related that he was involved in an IED attack during his deployment and that he experienced headaches, irritability, and sleep problem immediately after, which persisted to the present day.  Records in March 2010 elaborate that the Veteran was involved in three IED blasts that did not result in loss of consciousness, that he had headaches for several days following the blasts located in the whole head, that he has had headaches since the blasts, and that the headaches now occurred about once a week with less intensity.  The Veteran also reported that he had difficulty concentrating and with memory, experienced mood swings, had difficulty falling and staying asleep, and felt sad at times.  The neurologist's impression was mild post-traumatic syndrome and post-concussive syndrome.

March 2013 VA treatment records reveal a diagnosis of concussion with no loss of consciousness as a result of the IED blasts.
 
In May 2013, the Veteran underwent a TBI assessment conducted by a VA neurologist.  The Veteran reported that he was involved in three IED blasts while deployed, and that he had ringing in his ears and felt stunned, confused, and briefly amnesic afterwards.  He also stated that he experienced headaches for several days thereafter, and that he was irritable and sensitive to sound and light.  The Veteran described a personality change since the blasts, explaining that he was now easily irritated, "cranky," depressed, and no longer enjoyed things or doing things with friends.  He reported that he now had memory problems and had to write things down, or always put his keys in the same place so as not to forget them.  He also stated that, since the blasts, he has had pounding, bifrontal headaches with photo- and phono-phobia, and occasional nausea.  The neurologist assessed him with mild TBI with post-concussion syndrome.  She found that his residuals included ongoing migraine headaches, personality change, and memory problems.  She noted that he also had PTSD, depression, and anxiety that was untreated for years after returning from Iraq, which also might be contributing to cognitive issues and psychomotor slowing.  She referred him to speech therapy for cognitive therapy.  VA treatment records reflect that the Veteran worked with a speech pathologist for one year with no improvement of his cognitive problems.

A May 2014 VA TBI examination documents the Veteran's involvement with IED blasts and his complaints of headaches for about a week after the blasts, which resolved.  The Veteran reported that he did not lose consciousness, denied experiencing any seizures, and endorsed having some difficulty with memory but no other cognitive issues.  The VA examiner found that the Veteran did not meet the criteria for a diagnosis of TBI during the examination.  He stated that there was a lack of history of loss of consciousness, altered state, or confusion after the head trauma that might show an underlying concussion injury, which was the essence of a TBI injury.  He stated that there was no doubt that the Vet had incurred a head injury during service, but that at this time "it remained unlikely that a TBI resulted from said head injury incurred during an IED blast."  As such, he opined that a TBI was less likely than not related to the Veteran's complaint of being involved in IED blasts.

A May 2014 VA headache/migraine examination documents that the Veteran was first diagnosed with headaches in 2010.  The examiner noted that the Veteran did not fit the criteria for TBI, and that therefore the Veteran's migraines were less likely than not due to or caused by his claimed TBI.  He also observed that his headaches started four years after his initial head trauma, and that it was more likely that they were independent of the incurred in-service head trauma.

January 2015 VA treatment records indicate that the Veteran suffered from a TBI and post-concussive headaches.  The Veteran reported that he continued to experience migraines one to two times per week, lasting up to two hours.  He was assessed with migraine headaches status post TBI.

For the following reasons, the Board finds that the Veteran has a TBI and residuals, to include headaches, as a result of his exposure to IED blasts during his period of active duty.

As an initial matter, the Board acknowledges the May 2014 VA examiner's opinion that the Veteran did not meet the criteria for a diagnosis of a TBI because of a lack of history of loss of consciousness, altered state, or confusion after the in-service head trauma that might have shown an underlying concussion injury.  However, the Board finds the May 2013 VA neurologist's opinion that the Veteran suffered from mild TBI with post-concussion syndrome, with residuals to include ongoing migraine headaches, personality change, and memory problems, to be more probative than the May 2014 VA examiner's opinion.  At the outset, the May 2013 VA neurologist was a TBI specialist who had experience assessing and diagnosing patients with TBI.  She conducted a thorough in-person examination of the Veteran and considered his statements regarding his immediate symptoms after the blasts.  In comparison, the May 2014 VA examiner, while also a neurologist, did not address the Veteran's statements in his post-deployment health assessment, where he reported that he had trouble concentrating; that he was easily distracted; that he was forgetting or had trouble remembering things; and that immediately after the IED blasts he felt dazed, confused, or seen stars.  In addition, while the May 2014 VA examiner found that the Veteran did not have a concussion following the in-service IED blasts, VA treatment records reflect diagnoses of mild post-traumatic syndrome and post-concussive syndrome in March 2010, concussion with no loss of consciousness due to IED blasts in March 2013, mild TBI with post-concussion syndrome in May 2013, and TBI and post-concussive headaches in January 2015.  As such, the Board finds that the preponderance of the evidence shows that the Veteran has a diagnosis of mild TBI as a result of the in-service IED blasts.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

In addition, the Board also acknowledges the May 2014 VA examiner's opinion that the Veteran's headaches/migraines were not related to service because he did not meet the diagnosis criteria for a TBI, and because the headaches were first diagnosed in 2010, four years after he was exposed to IED blasts.  However, the Board notes that the Veteran is competent to report certain symptoms, such as headaches.  See Jandreau, 492 F.3d at 1377.  Here, the Veteran stated that he experienced headaches for several days immediately following the IED blasts, testimony which the Board accepts based on his combat status as well as the competent and credible nature of the statements.  VA treatment records reflect that he has had headaches since the blasts, which had decreased in intensity.  Further, VA records in May 2013 indicate diagnoses of TBI residuals that include ongoing migraine headaches, personality change, and memory problems; and a January 2015 diagnosis of migraine headaches status post TBI.  As such, the Board finds that the preponderance of the evidence shows that the Veteran's headaches are caused by his TBI.

Thus, the evidence reflects that the Veteran's TBI is related to active military service and that his headaches are the result of the TBI.  Entitlement to service connection for a TBI and entitlement to service connection for headaches associated with a TBI is therefore warranted. 


ORDER

Entitlement to service connection for residuals of a TBI is granted.

Entitlement to service connection for headaches associated with a TBI is granted.




REMAND

After review of the evidence of record, the Board finds that a remand is necessary for further development of the claims for entitlement to service connection for a low back and bilateral knee disabilities.

The Veteran reports that he experiences low back pain and bilateral knee pain that began during service.  Specifically, he contends that his low back and bilateral knee problems are a result of having to wear his "complete IBA with all the ammunition for 12 hours per day while driving on rough terrain." 

In his post-deployment health assessment, the Veteran reported that he experienced back pain; as well as swollen, stiff, or painful joints.  Concerning the Veteran's low back pain, July 2009 service treatment records (STRs) from the National Guard document that he had chronic low back pain without sciatica due to his deployment in 2006-2007.  December 2007 VA treatment records reflect that the Veteran had experienced lower back pain "on and off" for the past 9 to 10 months.  In November 2008, the Veteran was diagnosed with a lumbar sprain.  In April 2009, the Veteran reported ongoing back pain, which first started during his deployment in Iraq.  The Veteran stated that he believed that the pain was due to "prolonged carrying and riding with heavy packs."  In March 2013, a VA social worker opined that the Veteran had back pain "likely from riding in Humvees."

In regards to his bilateral knee pain, July 2009 STRs from the National Guard document that the Veteran had bilateral knee pain due to his deployment in 2006-2007.  November 2008 VA treatment records reflect that the Veteran reported right knee pain for almost two months, and he was diagnosed with right knee strain.  In September 2011, the Veteran was diagnosed with mild lateral patellar-chondromalacia.

Given that the evidence of record reflects that the Veteran had persistent or recurrent symptoms of low back pain and bilateral knee pain that may be associated with service, and the fact that the Veteran has not been provided with a VA examination, the Board finds that a remand is necessary to obtain a VA examination to address the nature and etiology of the Veteran's low back and bilateral knee pain.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 
 
Any relevant, outstanding VA treatment records should be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Obtain VA treatment records from the Northern California VA Medical Center since April 2015, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.  If any identified records cannot be obtained or further attempts to obtain them would be futile, take action in accordance with 38 C.F.R. § 3.159(e).

2.  Ask the Veteran to complete a VA Form 21-4142 to obtain any private treatment records not yet associated with the claims file.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained or further attempts to obtain them would be futile, take action in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran with an appropriate VA physician to determine the nature and etiology of his low back and bilateral knee disabilities.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  All necessary tests and studies should be conducted, and the examiner should review the results of any testing and include them in the report.

The examiner should first identify all current low back and knee disabilities.
 
Then, as to any diagnosed disability, the examiner should offer an opinion addressing whether it is at least as likely as not (50 percent probability or more) that any such disability is related to service, to include the Veteran's deployment in Iraq.

The examiner should discuss the Veteran's report that he has had low back pain since service, and his contentions that his back and knee symptoms are the result of having had to wear his "complete IBA with all the ammunition for 12 hours per day while driving on rough terrain."  The examiner should also address the VA social worker's statement that the Veteran's lower back pain is "likely from riding in Humvees" during his deployment, and the National Guard STRs that the Veteran's low back and bilateral knee pain was due to his 2006-2007 deployment.

The examiner must accept the Veteran's statements as to his in-service symptoms as competent and credible.

The examiner must provide a comprehensive report, including a complete rationale for all conclusions reached.

4.  After completing any additional development deemed necessary, readjudicate the claims remaining on appeal.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished a supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


